Case 1:18-cv-12046-.]FK Document 48 Filed 03/19/19 Page 1 of 1

Labaton
Sucharow

212 907-0650 direct
212 883 7550 fax
fmcconvi||e@|abaton.com

March 19, 2019

BY CM Z ECF

Honorable John F. Keenan
United States District Court
Southern District of New York
500 Pearl Street

Nevv York, NeW York 10007

Re: Plnrnbers and Steamfitters Local 60 Peosion Trust v. Nielsen Holdjngs plc, No. 18-
cv-12046 (|FK)

Dear ]udge Keenan:

l am Counsel at Labaton Sucharow LLP, attorneys for Lead Plaintiff movant the Public Employees’
Retirement System of Mississippi (“Mississippi PERS”) and proposed Lead Counsel in the above-
referenced action. l Write to request a continuance of the pretrial conference presently scheduled for
March 21, 2019 at 11:00 a.m. in order to conserve the Court’s resources. All parties to the above-
referenced action consent to this request for continuance

By Way of background, this is a federal securities class action governed by the Private Securities
Litigation Reform Act of 1995 (the “PSLRA”), Which provides for appointment of a lead plaintiff
and lead counsel. All motions for appointment as lead plaintiff and for approval of lead counsel
have been timely Eled in the above-referenced matter and in all related matters, and Mississippi
PERS anticipates resolution of the pending motions between the parties in the near future.

In light of the governing provisions of the PSLRA, the parties agree that the pretrial conference
currently scheduled for March 21_prior to the appointment of a lead plaintiff and lead counsel_
Would not be an efficient use of the Court’s time and resources. Therefore, l\/lississippi PERS
requests that the Court adjourn the pretrial conference to a date after the appointment of the lead
plaintiff and lead counsel. The parties jointly suggest April 18, 2019 at 11:00 a.m. for the
rescheduled conference. This is the first request of any party for an adjournment in this matter.

Respectfully submitted,

Francis P. McConville

cc: All counsel of record (by ECF)

Labaton Sucharow l_l_P Nevv Yorl<, NY l Washington, DC j Wi|mington, DE WWW.labaton.com

